DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14-19, 22-23, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pezzin et al. (US 2018/0031625 A1).
Regarding claim 1, Pezzin et al. discloses a method of fitting an electrical transformer (16) with a fault indicator that indicates when the electrical transformer (16) has experienced a fault that causes an internal pressure increase (Par. [004]) within an interior space of the electrical transformer (16), wherein the electrical transformer (16) has a preexisting pressure-relief-valve port (Fig. 2A port of element 200) designed and configured to receive a conventional pressure-relief valve (200), the method comprising: providing a fault-indicator assembly (100) (Par. [074]) comprising: a pressure-relieve valve (200); a pressure-activated actuator (Par. [042]) operatively coupled to an onboard visual indicator (102) or a communication trigger, or both an onboard visual indicator and a communication trigger (Note: The “or” read on alternative exclusive embodiments), wherein the fault-indicator assembly is provided to sense when the internal pressure (Par. [042]) has increased in a manner characteristic of a fault occurring with the electrical transformer (16); and a fitting (Figs. 2A-11B) designed and configured to engage the preexisting pressure-relief-valve port (At element 200); and securing the fault-indicator assembly(Figs. 2A-11B) to the electrical transformer (16), wherein the securing includes engaging the fitting of the fault-indicator assembly (100) with the preexisting pressure- relief-valve port.  
Regarding claim 2, Pezzin et al. discloses the conventional pressure-relief valve (200) is initially engaged with the preexisting pressure-relief-valve port, and the method further comprises, prior to engaging the fitting of the fault-indicator assembly (100) with the preexisting pressure-relief-valve port (At element 200), disengaging the conventional pressure-relief valve (200) from the preexisting pressure-relief-valve port  (Figs. 6c, 6D).  
Regarding claim 3, Pezzin et al. discloses  transformer (16) already deployed for use, and the method is a method of retrofitting the electrical transformer (16) with the fault-indicator assembly (100).  
Regarding claim 4, Pezzin et al. discloses the preexisting pressure-relief-valve port is a threaded port, and the fitting is threaded to threadingly engage (Pars. [0937]. [047]) the threaded port.  
Regarding claim 5, Pezzin et al. discloses the electrical transformer (16) has an exterior sidewall, and the preexisting pressure-relief-valve port (At element 200) is in the exterior sidewall (Figs. 6C-6D).  
Regarding claim 6, Pezzin et al. discloses the preexisting pressure-relief-valve port defines an opening (Fig. 4A) having a central axis, and the pressure-relief valve (200) and the fitting lie along the central axis.  
Regarding claim 7, Pezzin et al. discloses the onboard visual indicator (102) extends away from the central axis (Fig. 2A).  
Regarding claim 8, Pezzin et al. discloses the onboard visual indicator (102) extends radially away from the central axis (Fig. 2A).  
Regarding claim 9, Pezzin et al. discloses the pressure-activated actuator is fluidly connected to the fitting fluidly (26) upstream of the pressure-relief valve (200).  
Regarding claim 10, Pezzin et al. discloses the onboard visual indicator (102) is present and the communication trigger is not present (The communication is inside tank 20, it’s not represent in the outside wall).  
Regarding claim 14, Pezzin et al. discloses the pressure-activated actuator (126, 136, 138) comprises a deformable component (134) that deforms with changing pressure within the interior space of the electronic device (The mechanism of elements 124, 126,138 deform to actuate within interior space).  
Regarding claim 15, Pezzin et al. discloses the deformable component comprises a bellows (At element 132).  
Regarding claim 16, Pezzin et al. discloses the electrical transformer (16) has a sidewall and, when the fault- indicator assembly is secured to the electrical transformer (16), longitudinal axes of the fitting and the pressure-relieve valve (200) are colinear and perpendicular to the sidewall (Of the tank 20), and the pressure-activated actuator extends away from the longitudinal axes of the fitting and the pressure-relief valve (200).  
Regarding claim 17, Pezzin et al. discloses the onboard visual indicator (102) is present and is movable between a non-fault-indicating position and a fault-indicating position (The limitation is true for any prior art of fault indicator including Pezzin’ s) and the fault-indicator assembly (102) further comprises: a catch (134) operatively engaged with the onboard visual indicator (102), the catch maintaining the onboard visual indicator in the non-fault-indicating position until triggered (Figs. 6A, 6B) to release the onboard visual indicator (102); and a trigger responsive to the pressure-activated actuator and operatively engaged with the catch (134) so as to release the catch in response to the trigger being triggered by the pressure-activated actuator.  
Regarding claim 18, Pezzin et al. discloses the onboard visual indicator (102) comprises an elongate body (134A-134B) slidable within a mating receiver along a longitudinal axis between the non-fault-indicating position and the fault-indicating position.  
Regarding claim 19, Pezzin et al. discloses a biasing means (202) that biases the elongate body toward the fault-indicating position.  
Regarding claim 22, Pezzin discloses the pressure-activated actuator is configured to detect slow and accumulative pressure increases (Par. [011], the limitation is true for any prior art of pressure actuator including Pezzin since pressure has to accumulate, build up to threshold to trigger).  
Regarding claim 23, Pezzin discloses the onboard visual indicator (102) is present, and the pressure- activated actuator is configured to cause the onboard visual indicator (102) to change to a fault- indicating state in response to a magnitude of pressure within the interior space (The limitation is true for any prior art of pressure actuator) of the electrical transformer (16) equaling a preset pressure independently of a rate of increase of the pressure within the interior space of the electrical transformer (16).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzin et al. (US 2018/0031625) in view of Jain (US 9,959,736 B2).
Regarding claim 11, 13, Pezzin et al. discloses every subject matter recited in the claim but does not explicitly discloses  communication module designed and configured to communicate a fault-notification signal over one or more networks.  
Regarding claim 12,  Pezzin et al. discloses the pressure-activated actuator (126, 136, 138) comprises an electronic pressure sensor but does not disclose communication module.
Jain discloses system and method for monitoring and controlling a transformer and further discloses communication module (500) designed and configured to communicate a fault-notification signal over one or more networks.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the communication module designed and configured to communicate a fault-notification signal over one or more networks, as taught by Jain into the system of Pezzin et al. because such communication module would be desirable to communicate the fault to the networks and involves only routine experimental.
Claim(s) 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzin et al. (US 2018/0031625) in view of Janu (US 3,791,397).
Regarding claim 20, Pezzin et al. discloses every subject matter recited in the claim but does not explicitly adjustable pressure setpoint.
Janu discloses diaphragm pressure sensor and further discloses adjustable pressure setpoint (Janu’s Col. 1, lines 5-6).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the adjustable pressure setpoint, as taught by Janu, into the system of Pezzin et al. because having adjustable pressure setpoint is a matter of design choice and involves only routine experimental.
Regarding claim 21, Pezzin et al. does not disclose an adjustable pressure setpoint that provides a pressure measurement that is selectively configurable as dependent or independent of a rate of increase of the interior space pressure.   
Janu discloses diaphragm and further discloses an adjustable pressure setpoint (Col. 1, lines 5-15) that provides a pressure measurement that is selectively configurable as dependent or independent of a rate of increase of the interior space pressure.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the an adjustable pressure setpoint that provides a pressure measurement that is selectively configurable as dependent or independent of a rate of increase of the interior space pressure, as taught by Janu, into the system of Pezzin et al. because of the same reason as set forth in claim 20.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
October 25, 2022